Citation Nr: 1622468	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  05-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from August 1981 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In March 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that her service-connected knee disabilities render her unemployable and that she is therefore entitled to TDIU.  The current evidence of record does not enable the Board to properly assess this aspect of her claim, therefore further development is warranted.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Preliminarily, it is unclear whether and when the Veteran became unemployed.  She provided detailed testimony during her 2016 Board hearing regarding her employment history and the impact of her service-connected disabilities on that employment.  She testified that she last worked about 9 years ago (2007).  According to a May 2015 VA examination report, however, the Veteran reported working as a self-employed photographer.  The examiner stated that the Veteran's physical impairments would result in difficulty with occupations that require prolonged weight bearing or standing, but that she should be able to do a great majority of the occupations that do not involve prolonged standing or weight bearing such as working at a desk.  The examiner stated that he could not reasonably conclude that the Veteran is unemployable due to her service-connected knee conditions, especially due to the fact that she is currently working as a photographer.  

While the Veteran may currently be self-employed, it is unclear from the record whether she has been substantially gainfully employed or only marginally employed during the appeal period, and whether she has effectively (if not actually) been rendered unemployable by her service connected knee disabilities.  The examiner also did not address the significance of the Veteran's work history of 20 years in retail management.  As she testified at the Board hearing, this occupation required standing, walking, bending, lifting, and pulling.  

Therefore, on remand the Veteran should be asked to submit information about the nature of the work she does as a photographer and information about any income she generates from that work.  The Veteran should also be afforded a VA social and industrial survey in order to ascertain the functional impact of her service-connected knee and scar disabilities (both singularly and cumulatively) on her ordinary activities, to include her ability to work. 

During the course of the appeal, the RO assigned a temporary total (100 percent) rating for the Veteran's service connected left knee from July 25, 2015 until August 31, 2016.  In addition, a 60 percent disability rating was assigned for the service connected right knee disability, effective August 7, 2015.  As a result her combined disability evaluation will be 80 percent, effective September 1, 2016, thus meeting the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).  However prior to July 25, 2015, there is still less than a full 100 percent grant and the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Accordingly, if there evidence indicates that the Veteran is unemployable due to her service-connected knee disabilities, this issue should be referred to the Director of Compensation Service for extraschedular consideration for the period prior to July 25, 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after October 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records that are not already of record.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Contact the Veteran to obtain information about her employment as a photographer, as referenced in her May 2015 VA examination report, and earnings in order to determine whether such employment is marginal. 

4.  After completing the foregoing development, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment that she experiences as a result of her service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on her ability to work.

The surveyor should address the functional effects of each of the service-connected disabilities, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of her service-connected knee disabilities.

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the survey report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of whether any employment has been marginal, rather than substantially gainful.  A specific and thorough determination should be made as to whether referral to the Director of the Compensation Service for extra-schedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b), if appropriate.  If referral of this matter to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted, a complete and detailed explanation shall be provided.

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


